Citation Nr: 1725456	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  11-10 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia.

2.  Entitlement to an initial compensable disability rating for an acquired psychiatric disorder, to include adjustment disorder with depressed mood (claimed as depression, stress, and insomnia) prior to August 18, 2016, and a rating in excess of 30 percent thereafter.

3.  Entitlement to an initial compensable disability rating for mild peripheral neuropathy of the medial plantar nerve, left lower extremity (claimed as numbness of the toes), prior to August 15, 2016, and a rating in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable disability rating for mild peripheral neuropathy of the medial plantar nerve, right lower extremity (claimed as numbness of the toes), prior to August 15, 2016, and a rating in excess of 10 percent thereafter.

5.  Entitlement to an initial compensable disability rating for migraine headaches, mild, prior to August 15, 2016, and a rating in excess of 30 percent thereafter.


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board previously remanded the issues on appeal in April 2014 for further development.  The issues are again before the Board.  Also before the Board in April 2014 was a claim of entitlement to service connection for left groin numbness and entitlement to an increased initial rating for a back disability in excess of 10 percent disabling.  Service connection for left groin numbness was granted in September 2016.

Regarding the back disability, the Board remanded the issue in order for the RO to issue a statement of the case and to allow the Veteran to prefect his appeal thereafter with submission of his substantive appeal.  After issuance of the statement of the case, the Veteran perfected the appeal by submitting a VA Form 9 which was received a few months prior to the date of this decision.  The issue has been properly appealed, but has not been certified for appellate review by the RO.  Due to the recent nature of the appeal, the Board is unsure that all applicable development has been conducted by the RO.  Consequently, the Board will not accept jurisdiction over this issue at this time.  It will be the subject of a subsequent Board decision, if otherwise in order.  

As discussed further below, the RO, in a September 2016 rating decision, increased the Veteran's ratings for an acquired psychiatric disorder, to include adjustment disorder with depressed mood; peripheral neuropathy of the medial plantar nerve, mild, left lower; peripheral neuropathy of the medial plantar nerve, mild, right lower extremity; and migraine headaches, mild.  As these increases did not constitute a full grant of the benefits sought, the increased rating issues remain on appeal.  AB v. Brown, 6 Vet. App.  35, 39 (1993).

The issues of entitlement to an increased disability rating for scars, residuals from plantar wart, left foot, an increased disability rating for scars, residuals from plantar wart, right foot, and an increased disability rating for right dorsal wrist syndrome have been raised by the record in a September 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to August 18, 2016, the Veteran's psychiatric disorder, to include adjustment disorder with depressed mood, was manifested by anhedonia, insomnia, and depression, with no interference with occupational and social functioning or requirement of continuous medication.

2.  For the period following August 18, 2016, the Veteran's psychiatric disorder, to include adjustment disorder with depressed mood, was manifested by disturbances of motivation and mood, depression, sleep impairment, anger and agitation, and anhedonia with occupational and social impairment with occasional decrease in work efficiency.

3.  Prior to August 15, 2016, the Veteran's mild peripheral neuropathy of the medial plantar nerve, bilateral lower extremities, was manifested by mild intermittent pain and numbness, with normal muscle strength.

4.  For the period following August 15, 2016, the Veteran's mild peripheral neuropathy of the medial plantar nerve, bilateral lower extremities, was manifested by mild numbness and moderate intermittent pain with moderate incomplete paralysis of the bilateral posterior tibial nerves.

5.  Prior to August 15, 2016, the Veteran's migraine headache disability was not manifested by prostrating attacks.

6.  For the period following August 15, 2016, the Veteran's migraine headache disability was manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable disability rating for an acquired psychiatric disorder, to include adjustment disorder with depressed mood prior to August 18, 2016, and a rating in excess of 30 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2016).

2.  The criteria for entitlement to an initial compensable disability rating for mild peripheral neuropathy of the medial plantar nerve, left lower, prior to August 15, 2016, and a rating in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8799-8723 and 8525 (2016).

3.  The criteria for entitlement to an initial compensable disability rating for mild peripheral neuropathy of the medial plantar nerve, right lower extremity, prior to August 15, 2016, and a rating in excess of 10 percent thereafter, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8799-8723 and 8525 (2016).

4.  The criteria for entitlement to an initial compensable disability rating for migraine headaches, mild, prior to August 15, 2016, and a rating in excess of 30 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA and private treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations for his neuropathy disabilities in October 2009, his acquired psychiatric disorder in November 2009, and his migraine headaches and neurological disabilities in December 2009, with a January 2010 addendum opinion.

Pursuant to the Board's April 2014 remand, the Veteran was scheduled for VA examinations to determine the current severity of his acquired psychiatric disorder, migraine headaches, and bilateral neurological disabilities.  The RO obtained the requested opinions in August 2016 and then readjudicated the Veteran's claims in a September 2016 Supplemental Statement of the Case (SSOC).  The Board finds that the RO substantially complied with the 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II. Increased Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Acquired Psychiatric Disorder, to Include Adjustment Disorder with Depressed Mood

In June 2009, the Veteran submitted a claim of entitlement to service connection for an acquired psychiatric disorder (claimed as depression, stress, and insomnia), which was granted in December 2009.  The RO assigned a noncompensable disability rating, effective July 1, 2009.  The Veteran appealed this decision and was granted a 30 percent disability rating, effective August 18, 2016.  As the Veteran has not indicated that he is satisfied with the disability evaluations assigned, the issue remains on appeal.

The Veteran's service-connected acquired psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9413.  

Diagnostic Code 9413 code provides that a 10 percent rating may be assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication. 

A 30 percent rating may be assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating may be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 .

The use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Reviewing the relevant evidence of record, in a December 2008 service treatment record, the Veteran presented with complaints of insomnia.  He requested sleep aids for his travel home.  A clinician determined that the Veteran's insomnia was not work or battle related, and he was released without limitations. 

On the Veteran's May 2009 Report of Medical History upon separation from service, he indicated that he experienced frequent trouble sleeping, and occasional depression.  His corresponding May 2009 Report of Medical Examination noted his insomnia.

In a July 2009 statement, the Veteran reported that he began experiencing anhedonia, depressed mood, sleep changes, and appetite changes two to three months into deployment.  He denied having suicidal thoughts and was able to cope effectively with his symptoms.  He reported an inability to sleep and he often stayed awake, though tired.  After returning from deployment, the Veteran reported that his feelings of anhedonia and some depression remained, which were noticed by his wife.  His sleep patterns had changed and the use of Ambien did not seem to help resolve his inability to sleep.

The Veteran was provided a VA examination for mental disorders in October 2009 with a corresponding VA medical report dated in November 2009 (released to VA once the examiner had received and reviewed the Veteran's claims file).  The Veteran reported that his symptoms began three to four months after arriving in Iraq.  He stated that he was demoralized by the acts he saw while working as a physician and surgeon in Iraq.  The Veteran reported felling fatigued, with initial and middle insomnia, and nightmares.  He indicated he was easily angered and agitated and stated that he did not look forward to anything.  The Veteran reported poor sleep and hygiene and feeling lost and without friends.

The Veteran reported working as a physician in a hospital emergency room (ER).  He reported working 12 hour shifts with 24 hours off.  The Veteran indicated he had not lost any time off of work due to his symptoms and managed to complete his work in a timely fashion.  The Veteran reported that he was becoming antisocial and experiencing anhedonia.  He reported an inability to enjoy his work or like his job. 

The examiner noted that the Veteran presented with an anxious and depressed affect and congruent mood.   While the Veteran admitted to being depressed, he denied suicidal ideations or homicidal tendencies.  The examiner indicated there was no evidence of thought disorder, psychosis, or delusions.  He noted intact memory, insight, and judgement.  The Veteran denied any obsessive or ritualistic behaviors that interfered with routine activities and denied experiencing panic attacks.  The Veteran reported being able to control his impulses and that he was primarily depressed.  The Veteran offered no other symptomatology related to his depression that interfered with his activities.  The examiner assigned the Veteran a global assessment of functioning (GAF) score of 95 because of the fact he was able to work 12 hour shifts without depression interfering with his daily functions as a physician in an ER.  The examiner diagnosed the Veteran with adjustment order secondary to depressed mood, chronic, and noted that his psychometrics were significant for crying for help.  

In a February 2013 treatment record, the Veteran tested negative in a screen for depression.  When asked if he had little interest or pleasure in doing things, or if he was feeling down, depressed, or hopeless, the Veteran indicated "not at all."  The Veteran noted that he had nightmares and thoughts when he did not want to and was constantly on guard, watchful, or easily startled.  He provided a negative response when asked if he felt numb or detached from others, activities, or his surroundings. 

Pursuant to the April 2014 Board remand, the Veteran was afforded another VA examination in August 2016.  The Veteran reported that the last three years of his marriage had been difficult and that he had a decreased sex drive.  He stated that he did not have any hobbies or interests that he pursued and admitted to having anhedonia.  The Veteran was currently working as a physician in an ER and noted that he was doing reasonably well in his job.  Lately, the Veteran had been cited for being authoritative towards his nursing staff.  The Veteran indicated that in his free time, he tried to spend time with his children and attend church with his family.  He reported that he had a pilot's license and flew occasionally with friends.  The Veteran noted that he was not pursuing any treatment for his psychiatric disorder.

On examination, the VA examiner noted a constricted but appropriate affect, depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  During an interview with the Veteran, the examiner noted continuous, coherent, and relevant speech; depressed mood; constricted but appropriate mood; goal-directed thought processes, but circumstantial at times; and good insight and judgement.  The Veteran had no delusions or hallucinations and denied any suicidal ideation.  The examiner confirmed the diagnosis of adjustment disorder with depressed mood and indicated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. 

Based on the evidence of record, the Board finds that a compensable disability rating for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, prior to August 18, 2016, is not warranted, as the criteria for a more severe rating has not been met during the appeal period. 

The evidence does not show that the Veteran's service-connected acquired psychiatric disorder, to include adjustment disorder with depressed mood, more nearly approximates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  The October 2009 VA examiner noted symptoms of fatigue, insomnia, nightmares, easily angered and agitated, loss of pleasure, and anhedonia.  The Veteran reported feeling anxious and depressed.  However, the Veteran was able to control his impulses, was not suicidal, and had intact memory, insight and judgement.  There is no indication in the record that the Veteran ever sought treatment for, or was prescribed medication for his psychiatric disorder.  More so, the Veteran was able to work demanding 12-hour shifts as a physician in an ER without the inference of his depression.  The Veteran also maintained relationships with his family and friends.  The examiner assigned the Veteran a GAF of 95; a score that indicated superior functioning in a wide range of activities.

The Board notes that a GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  An examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

As the evidence has shown that prior to August 18, 2016,  the Veteran's acquired psychiatric disorder, to include adjustment disorder with depressed mood, more closely approximates a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, the claim for a compensable rating for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, prior to August 18, 2016 must be denied.

Based on the evidence of record, the Board finds that a disability rating in excess of 30 percent for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, for the period following August 18, 2016, is not warranted, as the criteria for a more severe rating has not been met at any time during the appeal period.

The evidence does not show that the Veteran's service-connected acquired psychiatric disorder, to include adjustment disorder with depressed mood, more nearly approximates a 50 percent disability rating.  The evidence is not consistent with occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-termed memory; impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

While the Veteran did have some mild to moderate symptomatology during this time, his symptomatology was generally mild, with no evidence of significant interference with the Veteran's social or occupational life.  The Veteran's psychiatric disorder is largely manifested by disturbances of motivation and mood, depression, sleep impairment, anger and agitation, and anhedonia.  The Veteran has mild symptomatology and is able to maintain all of his activities of daily living.  Though authoritative behavior was indicated, the Veteran reported doing reasonably well in his occupation as a physician working in an ER.  Though the Veteran indicated he had no hobbies or interests, he reported trying to spend time with his children, trying to attend church, and possessing a pilot's license which he used to fly with friends occasionally.  Further, while the Veteran reported marital problems with his wife, the Veteran proved able to maintain relationships, as evidenced by the friends he took flying with him.  

At no time during this appeal has the Veteran's psychiatric disorder caused problems with affect, memory, or judgment.  There is no evidence of impaired speech, panic attacks more than once per week, difficulty in understanding complex commands, or impaired abstract thinking.  The Veteran has never been found to be suicidal or homicidal, and there is no evidence of definite hallucinations.  At worst, the Veteran's symptoms appear consistent with no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The evidence has shown that for the period following August 18, 2016, the Veteran's acquired psychiatric disorder, to include adjustment disorder with depressed mood, results in a level of impairment that more nearly approximates the social and occupational impairment with occasional decrease in work efficiency required for a 30 percent disability rating than the occupational and social impairment with reduced reliability and productivity contemplated by a 50 percent disability rating.  The Veteran has demonstrated that he is able to establish and maintain friendships and is able to obtain and maintain employment.  Though the Veteran has reported difficulty with motivation and mood, there is no indication that this has affected his social or occupational functioning.  Therefore, the claim for a rating in excess of 30 percent for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, for the period following August 18, 2016, must be denied.


Mild Bilateral Lower Extremity Peripheral Neuropathy of the Medial Plantar Nerve

In June 2009, the Veteran submitted his claim for entitlement to service connection for mild bilateral lower extremity peripheral neuropathy of the medial plantar nerve (claimed as numbness of the toes), which was granted with two separate noncompensable disability ratings for the left lower extremity and right lower extremity in January 2010.  The Veteran appealed these decisions and was granted a 10 percent disability rating for each lower extremity, effective August 15, 2016.  As the Veteran has not indicated that he is satisfied with the disability evaluations assigned, the issues remain on appeal.

The Veteran's service-connected mild right and left lower extremity peripheral neuropathy of the medial plantar nerve was granted under Diagnostic Code 8799-8723.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. 
 §§ 4.20, 4.27 (2016).  

Diagnostic Code 8723 provides that a mild incomplete paralysis of the anterior tibial nerve warrants a 0 percent rating.  Moderate incomplete paralysis of the anterior tibial nerve warrants a 10 percent rating, and severe incomplete paralysis of the anterior tibial nerve warrants a 20 percent rating.  38 C.F.R. § 4.124a, DC 8723. 

In the September 2016 rating decision, the RO changed the diagnostic code to more accurately reflect the Veteran's lower extremity peripheral neuropathy.  The Veteran's disability is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 8525.  

Diagnostic Code 8525 code provides that a 10 percent rating may be assigned for mild to moderate incomplete paralysis of the posterior tibial nerve; a 20 percent rating may be assigned for severe incomplete paralysis; and a 30 percent rating may be assigned for complete paralysis of all muscles of the sole of the foot, frequently combined with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired.  38 C.F.R. § 4.124a.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  Id.  

The Board observes that the words "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

Reviewing the relevant evidence of record, on the Veteran's May 2009 Report of Medical History upon separation from service, he indicated that he experienced numbness in his distal toes.  His corresponding May 2009 Report of Medical Examination clinically evaluated him as neurologically abnormal, specifically referring to chronic numbness in the Veteran's left groin area.

In a July 2009 statement, the Veteran reported suffering numbness in the toes for the last two years.  He indicated that the numbness was not complete and only inside the medial areas of his great toes.  The Veteran reported that he had not sought treatment for the numbness at this point.

In an October 2009 VA examination, the Veteran reported bilateral foot pain and numbness.  He reported numbness over the dorsal aspect of his great and second toes, and numbness in the first dorsal web space that was intermittent in nature and usually occurred when he had been running or standing for long periods of time.  The Veteran experienced several flare-ups a month; whenever he walked or ran.  He was able to walk one mile, did not use an assistive device, and described his pain as a 5/10.  He had not had physical therapy or injections, and had not been prescribed medications.  The Veteran indicated that his pain and numbness affected his occupation as a physician in that he was unable to stand or walk for long periods of time.

On examination of the feet, the VA examiner noted bilateral feet with intact skin and without erythema or swelling.  The Veteran's feet were grossly sensate to light touch throughout all peripheral nerve distributions and dermatomes, with a palpable dorsalis pedis pulse.  The examiner noted no pain on manipulation and that the Veteran was nontender to palpitation throughout.  The Veteran's feet had 5/5 strength in the tibialis anterior, gastroc-soleus, extensor hallucis longus muscle (EHL), and flexor hallucis longus muscle (FHL).  He had 30 degrees of inversion with 20 degrees of eversion without pain.  The examiner noted Achilles with normal alignment, no pain on manipulation, and a palpable dorsalis pedis pulse.  The examiner's impression was transient numbness of the L5 dermatome on the left and right foot.  He noted that there was no weakness in this region and that the Veteran's complaints were transient in nature.  

A neurological examination revealed normal gait, stance, coordination, and cranial nerves.  All deep tendon reflexes were noted as normal, as well as sensation to light touch and position.  The examiner noted that sensation to pain was absent on the plantar surface of the medial right foot, including the first and second toes, the medial ball of the foot, and the arch of the foot.  He further noted that this was in the distribution of the medial plantar nerve bilaterally.  Sensation to vibration was decreased in the first and second toes bilaterally, specifically in the distribution of the first and second digital branches of the medial plantar nerves and motor strength was 5/5 throughout. 

The examiner diagnosed the Veteran with peripheral neuropathy, mild, in the bilateral medial plantar nerves.  The examiner opined that the bilateral peripheral neuropathy had no effect on the Veteran's usual occupation and daily activities and the medial plantar nerves were fairly superficial.

Pursuant to the April 2014 Board remand, the Veteran was afforded another VA examination for his bilateral lower extremity peripheral neuropathy in August 2016.  The examiner indicated there was no constant pain, paresthesias and/or dysesthesias in the lower extremities; mild numbness in both lower extremities; and moderate intermittent pain (usually dull) in both lower extremities.  Muscle strength testing and reflex examination of the lower extremities were normal and no muscle atrophy was present.  The Veteran's bilateral thigh/knee, bilateral lower leg/ankle, and right upper anterior thigh were normal for sensation to light touch.  The Veteran's bilateral feet/toes and left upper anterior thigh had decreased sensation to light touch.  The examiner confirmed the Veteran's diagnosis of peripheral neuropathy of the medial plantar nerve, mild, left and right lower extremity and opined there was moderate incomplete paralysis of the left and right posterior tibial nerve.  The examiner added that the Veteran's peripheral neuropathy did not impact his ability to work. 

Based on the evidence of record, the Board finds that compensable disability ratings for the Veteran's bilateral lower extremity peripheral neuropathy, prior to August 15, 2016, are not warranted, as the criteria for a more severe rating has not been met for either lower extremity at any time during the appeal period. 

The evidence shows that the Veteran's service-connected mild peripheral neuropathy of the medial plantar nerve, left and right lower extremities, manifested in symptoms most consistent with mild incomplete paralysis.  The Board notes that, on his October 2009 VA examination, the Veteran reported bilateral foot pain and numbness, usually occurring after long periods of standing or running.  On examination, the Veteran's feet were grossly sensate to light touch throughout all peripheral nerve distributions and dermatomes.  Deep tendon reflexes and sensation to light touch and position were all noted as normal.  The Veteran's feet had full strength in the tibialis anterior, gastroc-soleus, EHL, and FHL.  The Veteran did not display pain at inversion of 30 degrees or at eversion of 20 degrees.  The examiner found transient numbness of the L5 dermatome on the bilateral feet but noted no weakness in this region.  The examiner noted that sensation to pain was absent in the distribution of the bilateral medial plantar nerve.  Though full motor strength was indicated, sensation to vibration was decreased in the distribution of the first and second digital branches of the medial plantar nerves.  The examiner diagnosed the Veteran with mild peripheral neuropathy in both the medial plantar nerves.

The Board finds that prior to August 15, 2016, the Veteran has demonstrated no more than mild intermittent pain and numbness in the bilateral lower extremities, with normal muscle strength.  For these reasons, there is no basis for higher ratings under Diagnostic Code 8799-8723 during this period and the claims for compensable ratings for mild peripheral neuropathy of the medial plantar nerve, left and right lower extremities, prior to August 15, 2016 must be denied. 

Based on the evidence of record, the Board finds that disability ratings in excess of 10 percent for the Veteran's bilateral lower extremity peripheral neuropathy, for the period following August 15, 2016, are not warranted, as the criteria for a more severe rating has not been met for either lower extremity at any time during the appeal period. 

The evidence shows that the August 2016 VA examination revealed mild numbness and moderate intermittent pain in the bilateral lower extremities.  The Veteran's bilateral feet and toes and left upper anterior thigh revealed decreased sensation to touch; however, muscle strength testing and reflex examination were normal.  Examination revealed no constant pain, paresthesias and/or dysesthesias, and no muscle atrophy was present.  The VA examiner confirmed the October 2009 diagnosis of peripheral neuropathy of the medial plantar nerve, mild, left and right lower extremity, noting that the posterior tibial nerve of the left and right lower extremities exhibited moderate incomplete paralysis.

The Board finds that for the period following August 15, 2016, the Veteran has demonstrated no more than mild to moderate intermittent pain and numbness in the bilateral lower extremities, with moderate incomplete paralysis in the left and right posterior tibial nerve.  For these reasons, there is no basis for higher ratings under Diagnostic Code 8525 during this period and the claims for ratings in excess of 10 percent for mild peripheral neuropathy of the medial plantar nerve, left and right lower extremities, for the period following August 15, 2016 must be denied. 

Migraine Headaches

In June 2009, the Veteran submitted his claim for entitlement to service connection for migraine headaches, which was granted with a noncompensable disability rating in January 2010.  The Veteran appealed this decision and was granted a 30 percent disability rating, effective August 15, 2016.  As the Veteran has not indicated that he is satisfied with the disability evaluations assigned, the issue remains on appeal.

The Veteran's service-connected mild migraine headaches are rated under 38 C.F.R. § 4.130, Diagnostic Code 8100.  

Under the Schedule of Ratings for neurological conditions and convulsive disorders, a noncompensable rating is warranted for migraine headaches with less frequent attacks; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Reviewing the relevant evidence of record, on the Veteran's May 2009 Report of Medical History upon separation from service, the Veteran indicated that he experienced severe migraine headaches a couple of times a month.  He reported that they would resolve after six to eight hours.  The Veteran's corresponding May 2009 Report of Medical Examination noted his migraine headaches.

In a July 2009 statement, the Veteran reported suffering from headaches that lasted at least 12 hours and occurred without any definable trigger.  He reported that sleep was the only thing that helped his headaches.  

On VA examination in October 2009, the Veteran reported migraine headaches, usually above the left eye, occurring about once a month.  He indicated that he had associated photophobia and nausea and reported that he vomited a few times in the past.  He treated his headaches with 800mg of ibuprofen and after work, he would take an Ambien and Phenergan 25mg.  The VA examiner diagnosed the Veteran with migraine headaches, mild, and noted frequency of once a month.  The examiner determined that the migraine headaches had no effect on the Veteran's usual occupation and daily activities because he would wait to treat his headaches at night, after work.

In a January 2010 addendum opinion, a VA examiner clarified that the Veteran's migraine headaches had no effect on his occupation or activities of daily living.  The examiner explained that the Veteran's headaches were never prostrating and the Veteran was capable of maintaining regular activities during his headaches, which occurred once a month.

Pursuant to the April 2014 Board remand, the Veteran was afforded another VA examination for his migraine headaches in August 2016.  The Veteran reported that he experienced pulsating or throbbing head pain on the left side of his head and pain that worsened with physical activity.  His symptoms included nausea, sensitivity to light, sensitivity to sound, and changes in vision.  His typical head pain would last less than one day.  The Veteran reported a prostrating attack of migraine headache pain once every month.  He indicated that he did not have very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner noted that the Veteran's headache condition impacted his ability to work, as his prostrating attacks caused him to miss days of work. 

Based on the evidence of record, the Board finds that a compensable disability rating for the Veteran's migraine headaches, prior to August 15, 2016, is not warranted, as the criteria for a more severe rating has not been met at any time during the appeal period. 

The evidence does not show that the Veteran's service-connected migraine headaches manifested any characteristic prostrating attacks of headache pain at any time during the appeal period prior to August 15, 2016.  In this regard, although it is clear that the Veteran experienced migraine headaches that were no doubt painful, with associated photophobia and nausea, the evidence weighs against finding that he experienced any prostrating attacks of headache pain.  Specifically, the October 2009 VA examiner determined that the Veteran did not have characteristic prostrating attacks of migraine pain and that the headaches had no effect on the Veteran's usual occupation and daily activities.  Further, the January 2010 examiner noted that the Veteran experienced headaches once a month and was able to maintain regular activities during these episodes. 

As the evidence has not shown that the Veteran experienced prostrating attacks of headache pain prior to August 15, 2016, there is no basis for a higher rating during this period and the claim for a compensable rating for migraine headaches prior to August 15, 2016 must be denied. 

Based on the evidence of record, the Board finds that that a disability rating in excess of 30 percent, for the period following August 15, 2016, is not warranted, as the criteria for a more severe rating had not been met during the appeal period.

The evidence does not show that the Veteran suffered from very frequent completely prostrating and prolonged attacks.  In fact, in his August 2016 VA examination, the Veteran reported a prostrating attack of migraine headache pain once every month and that typical headache pain would last less than one day.  He also denied very frequent prostrating and prolonged attacks of migraine headache pain.  Further, while the VA examiner noted that the Veteran's migraines impacted his ability to work and had caused him to miss days, the Veteran's functional impairment from his migraine headaches does not rise to a level of "severe economic inadaptability."  The Veteran has maintained gainful employment during the entire appeal period.

As the evidence has not shown that the Veteran suffers from very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for the period following August 15, 2016, there is no basis for a higher rating during this period and the claim for a rating in excess of 30 percent for migraine headaches, mild, for the period following August 15, 2016 must be denied. 


ORDER

Entitlement to an initial compensable disability rating for an acquired psychiatric disorder, to include adjustment disorder with depressed mood prior to August 18, 2016, and a rating in excess of 30 percent thereafter is denied.

Entitlement to an initial compensable disability rating for mild peripheral neuropathy of the medial plantar nerve, left lower extremity, prior to August 15, 2016, and a rating in excess of 10 percent thereafter is denied.

Entitlement to an initial compensable disability rating for mild peripheral neuropathy of the medial plantar nerve, right lower extremity, prior to August 15, 2016, and a rating in excess of 10 percent thereafter is denied.

Entitlement to an initial compensable disability rating for migraine headaches, mild, prior to August 15, 2016, and a rating in excess of 30 percent thereafter is denied.


REMAND

The Veteran is seeking an initial evaluation in excess of 10 percent for his service-connected left knee chondromalacia.  He contends that his symptomatology is more severe than reflected by the criteria associated with his currently assigned disability rating.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

As noted above, the Veteran's left knee chondromalacia was remanded in April 2014 for additional development.  Specifically, the Board found that a new VA examination was warranted given the Veteran's assertions that his left knee disability had worsened. 

Following the Board's remand, the Veteran was afforded a new VA examination in August 2016.  However, subsequent to the VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

Unfortunately, the VA examination reports of record do not meet all of the requirements set forth above.  Since the reports do not fully satisfy the requirements of Correia, a new examination for the Veteran's right knee chondromalacia is necessary to decide the claim.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Veteran must be afforded a new VA examination to determine the current severity of his service-connected right knee disability.

While on remand, updated VA treatment records should also be obtained and associated with the evidentiary record.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  The Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected left knee chondromalacia.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  Full range of motion measurements should be conducted for the opposite undamaged joint, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  After completing the above, the RO should readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought remains denied, the RO should furnish the Veteran and his representative a Supplemental Statement Of the Case (SSOC) and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


